DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed after final November 18, 2022 has been entered.  Claim 22 has been cancelled. Claims 1, 3, 5, 9, 10, 14, 16, 17, 19, 20, 21, 23 and 25-27 are pending. 
The rejection of claims 1, 3, 5, 9, 10, 14, 16, 17, 19-23 and 25-27 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendment filed November 18, 2022.
Upon further considered, the finality of the Office Action mailed September 19, 2022 has been withdrawn.  This action is non-final.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 9, 10, 14, 16, 17, 19, 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Behall et al. (“Consumption of Both Resistant Starch and β-Glucan Improves Postprandial Plasma Glucose and Insulin in Women”, Diabetes Care, Volume 29, Number 5, May 2006, pp. 976-981) in view of Jayaraj et al. (Amylase inhibitors and their biomedical applications”, Starch, 65 (2013), pp. 535-542) and as evidenced by Ingredion (Technical Specification HI-MAIZE® 260- Product data sheet, 2017, p. 1-3).
Regarding claims 1-3, 7, 9 and 10, Behall et al. disclose a muffin comprising a comprising an active composition beneficial to reducing glycemic response comprising resistant starch (i.e. high amylose resistant starch) and soluble fiber (i.e. β-glucan from oat – Abstract, p. 976-977/Research Design and Methods).  Behall et al. disclose that a reduction in glycemic response is enhanced by combining resistant starch and soluble fiber; Consumption of foods containing this combination of fibers improves glucose metabolism (Abstract).  Here, any ingredient or combination of ingredients, intended for a specific purpose and intended to be part of a foodstuff, would be considered a food additive.  
Behall et al. disclose the active compositions comprise 0.71, 2.57 and 5.06 g high-amylose starch (i.e. resistant starch) combined with 0.26, 0.68 g or 2.3 g β-glucan (i.e. soluble fiber).  In one combination, the active composition would comprise about 79% resistant starch and about 20% β-glucan (wherein the composition comprises 2.57 g high-amylose starch and 0.68 g B-glucan -p.977/Research Design and Methods).  
In this case, 100% of the active composition is made up of resistant starch and β-glucan.  Therefore, there is no balance to the composition and water is not required.  
Behall et al. is silent with respect to a carbohydrate enzyme inhibitor.
Jayaraj et al. teach inhibition of α-amylase can significantly reduce the post-prandial increase of blood glucose and can be an important strategy in the control of blood glucose level in the type-2-diabetic patients and for controlling obesity (Abstract). 
Jayaraj et al. teach that although low glycemic foods reduce the risk of diabetes and heart diseases, alternative strategies are required due to the un-controlled food habits of human beings (p. 538/5 Medical applications).  Jayaraj et al. teach amylase inhibitors reduce the post-prandial blood glucose levels and insulin responses to dietary carbohydrates (p. 538/5 Medical applications).  
Behall et al. and Jayaraj et al. are combinable because they are concerned with the same field of endeavor, ingredients known to contribute to the reduction of post-prandial increases of blood glucose (i.e. glycemic response).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have added an amylase inhibitor, as taught by Jayaraj et al., to the composition of Behall et al. for the purpose of reducing glycemic response in humans who consume the composition.  
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to bused for the very same purpose (MPEP §2144.06).    
While Jayaraj et al. teach amylase inhibitors, the reference is silent with respect to dosing.
However, given the Jayaraj et al. teach the inhibitory activities of amylase inhibitors are known, it would have been obvious to one of ordinary skill in the art to have adjusted, in routine experimentation, the amount of the enzyme inhibitor to include in a composition comprising resistant starch and soluble fiber, to obtain the desired physiological response, e.g. reduction in glycemic response).
Regarding claim 5, modified Behall et al. disclose all of the claim limitations as set forth above.  Given Behall et al. disclose high amylose corn resistant starch, intrinsically the resistant starch is insoluble and would be on of subtype RS2.
Regarding claim 14, modified Behall et al. disclose all of the claim limitations as set forth above.  Behall et al. disclose high-amylose corn starch.  As evidenced by Ingredion, high-amylose corn starch (HI-MAIZE® 260) is known to comprise 0.6% by weight protein (p. 2/ Nutritional Data).  Therefore, in the active composition comprising 2.57 g high-amylose corn starch, the composition would comprise 0.015 g protein or about 0.5% of the active composition.   
Regarding claim 16, modified Behall et al. disclose all of the claim limitations as set forth above.  While Behall et al. disclose protein from corn, the reference is silent with respect to protein derived from other “natural sources” including soy, wheat, pea, rice or whey.  
However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claim is the same or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP §2113 I). 
Regarding claims 17 and 19, modified Behall disclose all of the claim limitations as set forth above.  While Behall et al. disclose a composition comprising Oatrim, i.e. β-glucan, as a soluble fiber, the reference also disclose hydrocolloids including pectin, guar gum, gum tragacanth and methyl cellulose can be used interchangeably with Oatrim as a soluble fiber (p. 976/Introduction).    
Given Behall et al. disclose the interchangeability of some hydrocolloids with β-glucan from Oatrim, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have used a combination of soluble fibers, including for example a hydrocolloid and β-glucan, wherein the hydrocolloid is present in an amount of 0.1-10%, in the composition of Behall et al. to obtain the same physiological response.  
Regarding claim 23, modified Behall et al. disclose all of the claim limitations as set forth above.  As evidenced by Ingredion, high-amylose corn starch (HI-MAIZE® 260) is known to comprise 0.8 % by weight fat (i.e. lipid) and minerals (p. 2/Nutritional Data).
Regarding claims 25 and 26, modified Behall et al. disclose all of the claim limitations as set forth above.  Given Behall et al. disclose a composition comprising a combination of high amylose corn resistant starch and β-glucan from Oatrim, it necessarily follows the composition would be used in powder form (i.e. grains).
Regarding claim 27, modified Behall et al. disclose all of the claim limitations as set forth above.  Behall et al. disclose a muffin (i.e. a composite) comprising the composition of resistant starch and soluble fiber, i.e. β-glucan, as set forth above for claim 1 (p. 976-977/Research Design and Methods).  Behall et al. disclose a muffin (i.e. a composite) comprising foodstuff, including egg, milk and sweetener.
Given Behall et al. disclose a muffin, intrinsically the muffin has a glycemic index and it would be lowered by the addition of the composition.  
Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed November 18, 2022 have been fully considered but they are not persuasive. 
Applicants submit “[t]hat language is incorporated into current calim1 from prior claim 22, which was not rejected over the current art in the final Office Action.”
Applicant is directed to the rejection of claim 1 set forth above.  In this case, given Behall et al. disclose an active composition comprising only resistant starch and β-glucan (i.e., 100% of the composition), there is no balance to the composition.  Water is not required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759